PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/693,557
Filing Date: 1 Sep 2017
Appellant(s): ZOU, Teng-Feng



__________________
Robert A. Jensen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/20/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/30/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A.i.  The Appellant’s argument on pages 4-7 of the Brief that Wang does not disclose “wherein the controller is configured to control a switching operation of the switch element based on information received by the mobile device through the connector, the information identifying a type of an external device coupled to the connector” is not persuasive.
The Appellant’s disclosure does not precisely point out what the claimed “information” contains, or how the information is used for “identifying” a type of an external device, as the disclosure just uses these same terms and gives broad examples such as stating the controller receives “information” which may include the type of the external device or signals output from the external device (e.g. Appellant’s disclosure paragraph 32 of the specification; figure 7, block S740; and similar paragraphs 35, 38, etc.).
Wang meets the “wherein the controller…coupled to the connector” claim limitation as Wang senses if the information received through the connector (e.g. figure 5, element 510, etc.) is electrocardiogram (ECG) signals/information (e.g. paras. 57, 63, 48, etc.), which allows the controller (e.g. figure 5, element 540, etc.) to control the switch (e.g. figure 5, element 520, etc.).  This ECG information identifies a type of the external device as an ECG biological signal sensing device so that ECG processing can take place.


It is noted that the 35 USC 102 rejection was made also as an alternative 35 USC 103 rejection of Wang in view of Chung or Chen for this claimed limitation of “wherein the controller…coupled to the connector”.  The 103 rejection was not argued in the Brief based on the “wherein the controller…coupled to the connector” claim limitation and therefore if the Examiner’s arguments above for the 102 rejection in view of Wang are not sufficient, the 103 rejection of Wang in view of Chung or Chen should be upheld.

A.ii. The Appellant’s argument on page 7 of the Brief that Wang does not disclose “wherein the controller initially couples the connector to the biological signal processor in response to the external device being coupled to the connector” is not persuasive.
It is noted that the disclosure and original claims use the term “when” and phrase “when the external device is coupled to the connector, the switch element initially couples the connector 
Wang meets the claimed language, where the claimed language is given its broadest reasonable interpretation in light of/consistent with the specification, of “when”/”in response” since Wang’s device may initially be set in the ECG detection function (e.g. para. 53, etc.) which connects the connector to the ECG detection circuit (i.e. the claimed “biological signal processor”).  When ECG earphones for sensing ECG signals are connected to the connector, the controller initially couples the connector to the ECG detection circuit and not to the earphone circuit (as discussed above in A.i.), but if regular headphones are connected the device is switched to the audio generator. 
Note that claim 1 is an apparatus claim and not a method claim and therefore the prior art only needs to be able/capable of meeting the limitations of “when”/”in response” as the external device has not been positively recited.  The prior art apparatus does not need to perform these claimed limitations all the time or in any particular order, but can still meet the claimed limitations if met part of the time, such as 99, 50, or 1 out of a 100 times.  When the user sets the mobile device to the ECG detection function (e.g. para. 53), and then ECG headphones are connected to the mobile device, the mobile device will initially couple the connector to the biological signal processor as ECG signals will be received and therefore will be “when”/”in response” to the external device being coupled to the connector.  And similar to the applicant’s claim 7, when Wang does not receive a biological signal, the switch is changed to the audio generator/earphone circuit (discussed above in A.i.).  Therefore, being in the ECG detection function and then inserting ECG headphones into the mobile device will result in the controller 

Independent claim 11
Similarly, on page 7 of the Brief, the Appellant argues independent claim 11.  These arguments are not persuasive as set forth above in A.ii. In addition, while claim 11 is a method claim, there is no set order for when the external device is connected to the connector and therefore Wang still meets the claimed method steps as described above for initially coupling the connector to the biological signal processor in response to the external device being coupled to the connector.

B. The Appellant’s argument on pages 8 and 9 that the 103 rejection of claims 1 and 11 of Wang in view of Chung or Chen should be reversed since Wang does not disclose the claimed language of “wherein the controller initially couples the connector to the biological signal processor in response to the external device being coupled to the connector” is not persuasive as set forth above in A.ii.  It is noted that the arguments are not commensurate with the 35 USC 103 rejection set forth in the final rejection as the Examiner did not rely on Chung or Chen for the claimed limitation of “wherein the controller initially couples the connector to the biological signal processor in response to the external device being coupled to the connector”.   Since Wang meets this claimed limitation as set forth above in A.ii. the 35 USC 103 rejection should be upheld.



The Appellant’s arguments on pages 10 and 11 of the Brief regarding claims 10 and 20 are not persuasive.  The examiner originally rejected these claims under 35 USC 103 as being well-known and common knowledge in the art in the first office action of 9/6/19.  The Appellant did not argue this rejection in the response of 10/23/19 and the facts were taken as admitted prior art in the final rejection of 1/24/2020—see MPEP 2144.03C.  
The Appellants arguments in the Brief are directed to challenging the adequacy of the examiner's prima facie case.  There is however no evidence or technical reasoning tending to show that the examiner's findings or rationale are incorrect or that the proposed modification exceeds the capabilities of a person of ordinary skill in the art.  Thus the Appellant’s arguments have failed to rebut the prima facie case of obviousness.  In addition, the Appellant's arguments do not constitute a sufficient argument for separate patentability. See 37 C.F.R. § 41.37(c)(l)(iv) (“A statement which merely points out what a claim recites will not be considered an argument for separate patentability of the claim.”); In re Lovin, 652 F.3d 1349, 1356—57 (Fed. Cir. 2011) (“[W]e hold that the Board reasonably interpreted Rule 41.37 to require more substantive 
In addition, the Examiner notes that evidence or arguments traversing rejections must be timely or seasonably filed to be entered and entitled to consideration (In re Rothermel, 276 F.2d 393 (C.C.P.A. 1960)); see also MPEP § 716.01. The Examiner further points out the need to timely address important arguments and limitations and avoid “piecemeal” prosecution and that therefore any insignificant, trivial, or well-known limitation that is not contested is seen as admitted prior art (§ 2144.03(C) of the MPEP requires that: [I]f applicant does not traverse the examiner’s assertion of official notice or appellant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate). 
Furthermore, Appellants do not adduce any evidence in support of their argument other than an unsupported statement that the limitations are neither taught nor suggested by the references. Such conclusory statements are insufficient to overcome the Examiner’s prima facie conclusion of obviousness. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (stating that attorney arguments and conclusory statements that are unsupported by factual evidence are entitled to little probative value).  Moreover, “the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications.” Randall Mfg. v. Rea, 733 F.3d 1355, 1362 (Fed. Cir. 2013) (citing KSR Int 7 Co. v. Teleflex Inc., 550 U.S. 398 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
Conferees:
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHANIEL E WIEHE/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.